Stein, J.P.
Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered March 23, 2012, convicting defendant upon his plea of guilty of the crime of burglary in the third degree and criminal possession of a forged instrument in the third degree.
Defendant pleaded guilty to the crime of burglary in the third degree and was placed on interim probation for one year. During the probationary period, he pleaded guilty to criminal possession of a forged instrument in the second degree and was placed in the Judicial Diversion Program. In connection with both pleas, defendant waived his right to appeal his conviction and sentence, both during the plea colloquy and in a written document executed by him. Pursuant to various agreements, County Court ultimately sentenced defendant to two terms of probation on each of the convictions.* However, after defendant again violated the terms of his probation, County Court sentenced him to concurrent terms of 2 to 6 years in prison for the burglary conviction and one year in jail for the criminal possession conviction. Defendant now appeals and we affirm.
Defendant’s sole contention on this appeal, that the sentences imposed were harsh and excessive, is foreclosed by his valid waivers of the right to appeal his conviction and sentence (see People v Marshall, 108 AD3d 884 [2013]; People v Musser, 106 AD3d 1334 [2013]; People v Foote, 102 AD3d 1056, 1057 [2013], lv denied 20 NY3d 1098 [2013]). Accordingly, the judgment of conviction must be affirmed.
McCarthy, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed.

 At that time, County Court reduced the charge of criminal possession of a forged instrument in the second degree to criminal possession of a forged instrument in the third degree.